                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARIA MCCASLIN,

              Plaintiff,

v.                                                              CV No. 19-09 GBW/CG

ALLSTATE INDEMNITY COMPANY,

              Defendant.

                 AMENDED ORDER SETTING HEARING ON MOTION
                    AND INITIAL SCHEDULING CONFERENCE

       THIS MATTER is before the Court sua sponte. Counsel for Defendant has

notified the Court they plan to attend the April 9, 2019, motion hearing and initial

scheduling conference in person, instead of by telephone. Counsel for Plaintiff may

attend in person or by telephone.

       IT IS THEREFORE ORDERED that the hearing on Defendant’s Motion to

Bifurcate and Stay Discovery and Proceedings as to Plaintiff’s Extra-Contractual

Claims, (Doc. 14), and the Rule 16 initial scheduling conference, shall be held on

Tuesday, April 9, 2019, at 2:30 p.m. in the Organ Courtroom, United States District

Courthouse, 100 N. Church St., Las Cruces, New Mexico. Plaintiff’s counsel may

either attend in person or may call Judge Garza’s AT&T Teleconference line at (877)

810-9415, follow the prompts, and enter the Access Code 7467959, to be connected to

the proceedings.



                                     ___________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
